 

Exhibit 10.5.1

 

FIRST AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT

 

FIRST AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT (this “Amendment”), dated
as of November 14, 2017, among PRIORITY HOLDINGS LLC, a Delaware limited
liability company (“Borrower”), the Guarantors party hereto, each of the Lenders
party hereto and GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., as administrative
agent under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”). All capitalized terms used herein (including in this
preamble) and not otherwise defined herein shall have the respective meanings
provided such terms in the Credit Agreement referred to below.

 

PRELIMINARY STATEMENTS

 

WHEREAS, Borrower has entered into that certain Credit and Guaranty Agreement,
dated as of January 3, 2017, among the Borrower, the Guarantors party thereto
from time to time, the lenders party thereto from time to time (collectively,
the “Lenders” and each individually, a “Lender”), and Goldman Sachs Specialty
Lending Group, L.P., as Administrative Agent and Lead Arranger (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 10.05 of the Credit Agreement, the parties hereto
have agreed, subject to the satisfaction of the conditions precedent to
effectiveness set forth in Section 5 hereof, to amend certain terms of the
Credit Agreement as hereinafter provided;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed that:

 

SECTION 1.        Rules of Construction. The rules of construction specified in
Section 1.03 of the Credit Agreement shall apply to this Amendment, including
the terms defined in the preamble and recitals hereto.

 

SECTION 2.        Amendments to Credit Agreement. Subject to the satisfaction
(or waiver in writing by each Requisite Lender and the Administrative Agent) of
the conditions set forth in Section 5 hereof, and in reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, the Credit Agreement is hereby amended as follows:

 

(a)          Section 1.01 of the Credit Agreement is hereby amended by adding in
the appropriate alphabetical order the following new definitions:

 

“First Amendment” means that First Amendment to the Credit and Guaranty
Agreement, dated as of November 14, 2017, among Borrower the other Credit
Parties party thereto, each Lender party thereto and Administrative Agent.

 

“First Amendment Effective Date” has the meaning specified in the First
Amendment.

 

(b)          Section 6.01(z) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(z)          other Indebtedness incurred by Borrower or any Restricted
Subsidiary in an aggregate principal amount not to exceed $5,000,000 at any one
time outstanding.

 



 

 

 

(c)          Section 6.02(r) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(r)          Liens on Cash and Cash Equivalents securing Indebtedness incurred
by Borrower or any Restricted Subsidiary in connection with a virtual credit
card program established by Borrower or such Restricted Subsidiary with any
bank, financial institution or other lender that provides such program; provided
that (x) such Liens do not secure Indebtedness or other obligations in excess of
$5,000,000 in the aggregate for all such Liens at any time and (y) such Liens do
not encumber assets of Borrower or Restricted Subsidiaries, the fair market
value (as reasonably determined by Borrower in good faith, on the initial date
such assets are pledged and without giving effect to any earnings, dividends or
other distributions or appreciation of such assets) of which exceeds the amount
of Indebtedness and other obligations secured by such assets;

 

(d)          Appendix B to the Credit Agreement is amended by deleting the
second page thereof in its entirety and inserting the following in lieu thereof:

 

IF TO ADMINISTRATIVE AGENT:  

 

Prior to March 1, 2018: 

 

Goldman Sachs Specialty Lending Group, L.P.

6011 Connection Drive

Irving, Texas 75039

Attention: Priority Account Manager

Email (in lieu of facsimile): gs-slg-notices@gs.com

  

with a copy to:

 

Goldman Sachs Specialty Lending Group, L.P.

6011 Connection Drive

Irving, Texas 75039

Attention: GSSLG In-House Counsel

Email (in lieu of facsimile): gs-slg-notices@gs.com

  

with a copy to:

 

Hunton & Williams LLP

600 Peachtree Street, N.E.

Suite 4100, Bank of America Plaza

Atlanta, Georgia 30308

Attention: Elizabeth A. Mullican, Esq.

Telecopier: 404-888-4190

  



 2 

 

 

On and after March 1, 2018:

 

Goldman Sachs Specialty Lending Group, L.P.

2001 Ross Avenue, Suite 2800

Dallas, Texas 75201

Attention: Priority Account Manager

Email (in lieu of facsimile): gs-slg-notices@gs.com 

 

with a copy to:

 

Goldman Sachs Specialty Lending Group, L.P.

2001 Ross Avenue, Suite 2800

Dallas, Texas 75201

Attention: GSSLG In-House Counsel

Email (in lieu of facsimile): gs-slg-notices@gs.com

 

with a copy to:

 

Hunton & Williams LLP

600 Peachtree Street, N.E.

Suite 4100, Bank of America Plaza

Atlanta, Georgia 30308

Attention: Elizabeth A. Mullican, Esq.

Telecopier: 404-888-4190

 

SECTION 3.       Reference to and Effect on the Credit Agreement. On and after
the First Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or text of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment. On and after the effectiveness of this Amendment,
this Amendment shall for all purposes constitute a “Credit Document” under and
as defined in the Credit Agreement and the other Credit Documents.

 

SECTION 4.       Representations & Warranties; ACKNOWLEDGEMENTS. In order to
induce each Lender party hereto and the Administrative Agent to enter into this
Amendment, each Credit Party:

 

(a)          represents and warrants to each Lender and the Administrative Agent
on and as of the First Amendment Effective Date, that:

 

(i)         Each Credit Party party hereto has all requisite power and authority
to execute, deliver and perform its obligations under this Amendment and the
Credit Agreement, in each case, to which it is a party and to carry out the
transactions contemplated thereby.

 

(ii)        The execution, delivery and performance of this Amendment has been
duly authorized by all necessary action on the part of each Credit Party that is
a party thereto.

 

(iii)       This Amendment has been duly executed and delivered by each Credit
Party that is a party thereto and is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 



 3 

 

 

(i)         Each of the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents is true and correct in all material
respects on and as of the First Amendment Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
however, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

(b)          acknowledges and agrees for the benefit of each Lender and the
Administrative Agent on and as of the First Amendment Effective Date, that:

 

(iv)       no right of offset, recoupment, defense, counterclaim, claim, cause
of action or objection exists in favor of such Credit Party or Servicer against
any Agent or Lender arising out of or with respect to (x) the Obligations, this
Amendment or the other Credit Documents, (y) any other documents now or
heretofore evidencing, securing or in any way relating to the foregoing, or (z)
the administration or funding of the Loans;

 

(v)        (x) Administrative Agent’s and the Lenders’ agreement to make the
amendments contained herein does not and shall not create (nor shall any Credit
Party rely upon the existence of or claim or assert that there exists) any
obligation of Administrative Agent or any Lender to consider or agree to any
further waiver, consent or amendment with respect to any Credit Document, and
(y) in the event that Administrative Agent or any Lender subsequently agrees to
consider any further waiver, consent or amendment with respect to any Credit
Document, neither this Amendment nor any other conduct of Administrative Agent
or any Lender shall be of any force and effect on Administrative Agent’s or any
Lender’s consideration or decision with respect thereto.

 

SECTION 5.       Conditions Precedent. This Amendment shall become effective as
of the first date (the “First Amendment Effective Date”) when each of the
conditions set forth in this Section 5 shall have been satisfied:

 

(i)         The Administrative Agent shall have received a duly authorized,
executed and delivered counterpart of the signature page to this Amendment
(whether the same or different counterparts) from each Credit Party named on the
signature pages hereto, the Administrative Agent and the Requisite Lenders.

 

(ii)        The Administrative Agent shall have received a certificate of
Borrower, dated as of the First Amendment Effective Date, executed by a Senior
Officer of Borrower certifying that the conditions set forth in this Section 5
have been satisfied.

 

(iii)       The Administrative Agent shall have received a copy of the amendment
to the Senior Credit Agreement (the “Senior Credit Agreement Amendment”), in
form and substance reasonably satisfactory to the Administrative Agent.

 



 4 

 

 

(iv)       The effectiveness of the Senior Credit Agreement Amendment shall have
occurred or shall occur concurrently with the First Amendment Effective Date.

 

(v)        Both immediately before and after giving effect to this Amendment,
(a) no Default or Event of Default shall have occurred or be continuing or
result therefrom and (b) the representations and warranties contained in Section
4 of this Amendment shall be true and correct.

 

(vi)       Contemporaneous with the First Amendment Effective Date, all fees and
other amounts due and payable to them on or prior to the First Amendment
Effective Date, and to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket fees and expenses (including the
reasonable and documented legal fees and expenses of Hunton & Williams LLP,
counsel to Administrative Agent) required to be reimbursed or paid by Borrower
under this Amendment and the Credit Agreement; provided that an invoice for all
such fees shall be received by Borrower at least one (1) Business Day prior to
the First Amendment Effective Date.

 

SECTION 6.               Reaffirmation.



 

(a)          To induce the Lenders party hereto and Administrative Agent to
enter into this Amendment, each of the Credit Parties hereby acknowledges and
reaffirms its obligations under each Credit Document to which it is a party, in
each case, as amended, restated, supplemented or otherwise modified prior to or
as of the date hereof (collectively, the “Reaffirmed Documents”). Each Credit
Party acknowledges and agrees that each of the Credit Documents to which it is a
party or otherwise bound shall continue in full force and effect, that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.

 

(b)          In furtherance of the foregoing Section 6(a), each Credit Party, in
its capacity as a Guarantor under any Guaranty to which it is a party (in such
capacity, each a “Reaffirming Loan Guarantor”), reaffirms its guarantee of the
Guaranteed Obligations under the terms and conditions of such Guaranty and
agrees that such Guaranty remains in full force and effect to the extent set
forth in such Guaranty and after giving effect to this Amendment. Each
Reaffirming Loan Guarantor hereby confirms that it consents to the terms of this
Amendment and the Credit Agreement. Each Reaffirming Loan Guarantor hereby (i)
confirms that each Credit Document to which it is a party or is otherwise bound
will continue to guarantee to the fullest extent possible in accordance with the
Credit Documents, the payment and performance of the Guaranteed Obligations,
including the payment and performance of all such applicable Guaranteed
Obligations that are joint and several obligations of each Guarantor now or
hereafter existing; (ii) acknowledges and agrees that its Guaranty and each of
the Credit Documents to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment; and (iii) acknowledges, agrees and warrants for
the benefit of the Administrative Agent and each Beneficiary that there are no
rights of set-off or counterclaim, nor any defenses of any kind, whether legal,
equitable or otherwise, that would enable such Reaffirming Loan Guarantor to
avoid or delay timely performance of its obligations under the Credit Documents.

 

(c)          Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Credit Document to
consent to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendment, consent or waiver of the terms of the
Credit Agreement.

 



 5 

 

 

SECTION 7.               Miscellaneous Provisions.

 

(a)          Ratification. This Amendment is limited to the matters specified
herein and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Credit Document. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or any other Credit Document
or instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith.

 

(b)          Governing Law; Submission to Jurisdiction, Etc. Sections 10.14,
10.15 and 10.16 of the Credit Agreement are incorporated by reference herein as
if such Sections appeared herein, mutatis mutandis.

 

(c)          Severability. Section 10.11 of the Credit Agreement is incorporated
by reference herein as if such Section appeared herein, mutatis mutandis.

 

(d)          Counterparts; Headings. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment. The Administrative Agent may also require that
signatures delivered by telecopier, .pdf or other electronic imaging means be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of this Amendment
or signature delivered by telecopier, .pdf or other electronic imaging means.
Section headings herein are included for convenience of reference only and shall
not affect the interpretation of this Amendment.

 

(e)          Costs and Expenses. The Borrower hereby agrees to pay and reimburse
the Administrative Agent and the Lead Arranger for their respective reasonable
and documented out-of-pocket expenses in connection with the negotiation,
preparation, syndication and execution and delivery of this Amendment, including
the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and the Lead Arranger, all in accordance with Section 10.02
of the Credit Agreement.

 

[Remainder of page intentionally blank]

 



 6 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

BORROWER: PRIORITY HOLDINGS, LLC         By: /s/ John V. Priore    Name: John V.
Priore   Title: CEO       CREDIT PARTIES: PIPELINE CYNERGY HOLDINGS, LLC        
By: /s/ John V. Priore    Name: John V. Priore   Title: CEO              
PRIORITY INSTITUTIONAL PARTNER SERVICES LLC         By: /s/ John V. Priore   
Name: John V. Priore   Title: CEO         PRIORITY PAYMENT SYSTEMS HOLDINGS LLC
        By: /s/ John V. Priore    Name: John V. Priore   Title: CEO        
PRIORITY PAYMENT SYSTEMS LLC         By: /s/ John V. Priore    Name: John V.
Priore   Title: CEO

 



 

 

 

  FINCOR SYSTEMS LLC         By: /s/ John V. Priore    Name: John V. Priore  
Title: CEO         PIPELINE CYNERGY INC.         By: /s/ John V. Priore    Name:
John V. Priore   Title: CEO         CYNERGY HOLDINGS, LLC         By: /s/ John
V. Priore    Name: John V. Priore   Title: CEO         CYNERGY DATA, LLC        
By: /s/ John V. Priore    Name: John V. Priore   Title: CEO         PRIORITY
PAYMENT EXPRESS SYSTEMS LLC         By: /s/ John V. Priore    Name: John V.
Priore   Title: CEO

 



 

 

 

ADMINISTRATIVE AGENT: GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.         By:
/s/ Justin Betzen    Name: Justin Betzen   Title: Senior Vice President      
LENDERS: GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC.         By: /s/ Justin
Betzen    Name: Justin Betzen   Title: Senior Vice President

 



 

 